Title: To Thomas Jefferson from Robert Williams, 23 June 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                23 June 1807
                            
                        
                        as usual I inclose this paper—See note in Margin—Mr. Mead has intirely withdrawn himself from the office,
                            or even seeing me when he comes to Town, altho’ my invitations for him to come to my house, have never ceased, and my
                            civilities toward him and inattention to his hostility has been constant and uniform—He’s determined to be hostile.  H Williams
                            will be on this fall, and can give you a complete history of this party &c. 
                  I have the honor to be yrs
                        
                        
                            Robert Williams
                            
                        
                    